El Juez Asociado Señor Hernández Denton
emitió la opi-nión del Tribunal.
Mediante recurso de certiorari el Procurador General cuestiona la desestimación de las acusaciones contra los im-putados por los delitos de falsificación, posesión y traspaso *712de documentos falsificados. El recurso plantea una contro-versia novel e importante relativa al significado y alcance de los Arts. 271 y 272 del Código Penal, 33 L.P.R.A. secs. 4591 y 4592. Confirmamos.
hH
Contra los acusados recurridos se presentaron acusa-ciones por infracción a los delitos siguientes: apropiación ile-gal agravada, declaración o alegación falsa sobre delito, conspiración, falsificación de documentos y posesión y tras-paso de documentos falsos. Se imputa que en la compraventa y financiamiento de un vehículo de motor “con el propósito de defraudar al Chase Manhattan Bank, [los acusados] pose-yeron, circularon y pasaron como genuinos y verdaderos es-critos falsos, a sabiendas de que los mismos eran falsos, consistentes dichos escritos de la factura de venta, contrato de venta y solicitud de crédito sobre el vehículo Toyota 1.8 de 1980[,] tablilla 93U655”. Exhibit III, pág. 5. También se de-nunció que con el propósito de defraudar a Professional Underwriters Insurance Company falsificaron un “contrato de cesión de derechos, reporte de accidente de interés simple y . . . una declaración jurada”. Exhibit XI, pág. 91. Según el esquema criminoso imputado, los recurridos participaron en la venta y financiamiento de un vehículo “chocado”, el cual se informó posteriormente como apropiado ilegalmente con el propósito de cobrar el seguro. Celebrada la vista preliminar se determinó causa probable en todos los delitos.
Ante una solicitud de desestimación de las acusaciones de acuerdo con la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el tribunal recurrido, mediante resolución y sentencia, desestimó los cargos por infracción a los Arts. 271 y 272 del Código Penal, supra (falsificación de documentos y posesión y traspaso de documentos falsificados).
*713El Tribunal Superior determinó que la “prueba relacio-nada con los delitos de falsificación en uno y otro caso esta-blece que se cumplimentaron una serie de documentos firmados todos por el co-acusado Wilfredo Burgos Torres en los que se vació información requerida en tales documentos”. Exhibit XI, págs. 91-92. También encontró que la “firma de[l coacusado] Burgos Torres no fue falsificada o alterada ni se estableció que los docu[mentos] en sí hubieran sido falsifi-cados o materialmente alterados. La prueba giró, más bien, en torno a la autenticidad de la información vertida en los documentos”. (Énfasis suplido.) Exhibit XI, pág. 92.
Examinada la prueba sometida por el Ministerio Público y analizado el Art. 271 del Código Penal, supra, el Tribunal Superior concluyó que no había causa probable para las acu-saciones porque “[e]n cuanto a los elementos propios del de-lito así tipificado hubo pues ausencia total de prueba en vista preliminar ... ”. Petición de certiorari, pág. 6. En estas cir-cunstancias también estimó que no había causa para acusar por el delito de traspaso de documentos falsos.
No obstante, el Tribunal Superior declaró sin lugar la mo-ción de desestimación de las causas por los delitos de apro-piación ilegal agravada, conspiración y declaración o alega-ción falsa sobre un delito.
Acordamos conceder término a la parte recurrida para que mostrara causa por la cual no debíamos revocar al Tribunal Superior. Oportunamente compareció para oponerse a la expedición del auto. Por su parte, arguye el Procurador General que están presentes los elementos de los delitos des-critos, pues no existe controversia de que los acusados tras-pasaron y circularon unos documentos en los que habían pro-visto información falsa, con el evidente propósito de defrau-dar a un banco y a una compañía aseguradora.(1)
*714Estudiados los antecedentes del Art. 271 del Código Penal, supra, se procede a confirmar el dictamen del foro pri-mario por las razones que pasamos a exponer.
r-H HH
Recientemente en Pacheco v. Vargas, Alcaide, 120 D.P.R. 404 (1988), hicimos acopio de medios interpretativos y nos dimos a la tarea de investigar cuál era el verdadero bien tutelado por el Art. 236 del Código Penal, 33 L.P.R.A. sec. 4432, al resolver la controversia allí planteada. Dijimos en aquella ocasión que “[a]l interpretar las palabras del Código Penal y resolver la controversia ante este Foro reiteramos como principio cardinal de hermenéutica que al lenguaje de una ley debe dársele la interpretación que valida el propósito que tuvo el legislador al aprobarla”. Expresamos igualmente que “[e]n buena metodología adjudicativa se debe analizar la ley ‘tomando en consideración los fines que persigue . . Pacheco v. Vargas, Alcaide, supra, pág. 409.
Hoy, también encauzados por normas precisas de herme-néutica, nos enfrentamos a una idéntica operación intelec-tual en el caso concreto.
La primera obligación del intérprete consiste en examinar el texto legal para apreciar si su sentido es claro. Dispone nuestro Código Penal, en sus Arts. 271 y 272, supra, lo siguiente:

Falsificación de documentos

Toda persona que con intención de defraudar a otra hiciere, en todo o en parte, un documento, instrumento o escrito falso, mediante el cual se creare, transfiriere, terminare o de otra forma afectare cualquier derecho, obligación o interés, o que falsamente alterare, limitare, suprimiere o destruyere, total o parcialmente, uno verdadero, será sancionada con pena de re-clusión por un término fijo de nueve (9) años. De mediar cir-cunstancias agravantes, la pena fija establecida podrá ser *715aumentada hasta un máximo de catorce (14) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mí-nimo de seis (6) años.

Posesión y traspaso de documentos falsificados

Toda persona que con intención de defraudar a otra posea, use, circule, venda, pase o trate de pasar como genuino o ver-dadero cualquier documento, instrumento o escrito de los es-pecificados en la sección anterior a sabiendas de que los mis-mos son falsos, alterados, falsificados o imitados, será sancio-nada con pena de reclusión por un término fijo de nueve (9) años. De mediar circunstancias agravantes, la pena fija esta-blecida podrá ser aumentada hasta un máximo de catorce (14) años; de mediar circunstancias atenuantes, podrá ser redu-cida hasta un mínimo de seis (6) años.
La claridad y precisión de un estatuto de carácter penal es condición de su validez en nuestro ordenamiento jurídico. Como aspecto del mismo principio debe negarse cabida a la analogía en materia penal. Art. 8 del Código Penal, 33 L.P.R.A. see. 3031. Solamente en casos verdaderamente excepcionales y por la repercusión que en Derecho Penal tienen las normas de otras ramas jurídicas afines, pudiera permitirse la aplicación analógica de un precepto para suplir el vacío de esas normas. Este principio impide en materia penal, y so color de interpretación judicial, que los jueces nos lancemos a labores creadoras.
Aclarado este extremo es fácil entender cómo en el campo penal lainterpretación realizada por los tratadistas carece de valor obligatorio. Su fuerza reside en la bondad de los argumentos atemperados, claro está, por el texto claro de la ley. Naturalmente, tienen particular valor las opiniones de aquellos juristas que influyeron en el legislador positivo, como ocurre en Puerto Rico con los profesores José Pagán Rodríguez, José Miró Cardona, Helen Silving, Manuel López Rey, y otros. D. Nevares-Muñi'z, Derecho Penal Puertorriqueño: Parte General, Hato Rey, Ed. Inst. Desarrollo del *716Derecho, 1983, pág. 41 et seq. De igual forma, ante el sentido claro de la ley, y sobre todo cuando las palabras tienen un significado histórico y jurídico ineludible, la doctrina ofrece en esta área un valioso recurso.
Precisamente este es el caso que hoy tenemos ante la con-sideración de esta curia. Allá para el 1968 escribía el profe-sor Miró Cardona con referencia a la versión principal del Proyecto Pagán: “El Proyecto realiza una síntesis dema-siado violenta en la disciplina de la [fjalsedad [documental. Si indeseable es el perturbador casuísmo seguido por nume-rosas legislaciones, no es menos dañoso ceñir en demasía el tratamiento de dichos delitos. En tres artículos el Proyecto encapsula todas la modalidades del delito y entre las mismas, harto escondida, se halla la falsedad ideológica.” J. Miró Cardona, Borrador y notas explicativas al proyecto de Có-digo Penal redactado por Francisco Pagán Rodríguez, San Juan, 1967, T. 2, págs. 249-250.
Al referirse el autor precitado específicamente a ese concepto oscuro de falsedad ideológica, decía: “La falsedad ideológica se integra cuando la alteración de la verdad recae en el contenido ideativo del documento. La misma implica una divergencia entre [la verdad real y] la verdad expresada en el documento. Cometen este delito el funcionario público, el Notario o quien venga obligado por la Ley a suscribir o autenticar un documento. Es obvio que el particular no puede incurrir en este delito excepto cuando coetáneamente forme el documento falso.” (Énfasis suplido.) Miró Cardona, op. cit., pág. 251.
El profesor Miró Cardona estaba en lo cierto. Nuestro Código Penal de 1974 recibió influencias muy variadas; fuentes procedentes de la tradición civilista, Proyecto Soler de un código penal para Argentina, el Proyecto Peco de un código penal para Uruguay, y otras fuentes procedentes del derecho común anglosajón (Código Penal Modelo del Ameri*717can Law Institute y Código Penal de Puerto Rico, ed. 1902). Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, op. cit., pág. 43. El Código Penal Argentino de 1958— 1959, obra de gran prestigio, ejerció influencia decisiva. Vistas conjuntas Cámara y Senado, 16 de diciembre de 1970; Informe del Senado sobre el P. del S. Núm. 753 (1974).
El Art. 271 de nuestro Código Penal, supra, proviene fun-damentalmente y casi textualmente en sus aspectos básicos de los Arts. 292, 294 y 296 del Código Penal Argentino. Sin embargo, se aparta de sus fuentes en áreas sensitivas, lo que lo convierte en un híbrido peligroso cuando incorporamos, sin mayor análisis, figuras pensadas para aquel derecho. Vé-ase, por ejemplo, Miró Cardona, op. cit., págs. 253-254.
La glosa civilista acepta —y el Código Argentino en especial contiene— dos tipos básicos de falsedad: la falsedad material y la falsedad ideológica. Brevemente, en la falsedad material la alteración de la verdad se origina mediante la alteración material del documento (al raspar, borrar la firma, o añadir palabras o guarismos). Se trata de la imitación de una forma auténtica; el falsificador debe esforzarse por hacer otra (forma) tan parecida al original que pase por buena. S. Soler, Derecho Penal Argentino, Buenos Aires, Tipográfica Editora Argentina, 1956, T. V pág. 309. Sólo de ese modo se puede falsificar un billete de banco, un sello de correo o un billete de lotería. E. Cuello Calón, Derecho Penal, Barcelona, Ed. Bosch, 1975, T. II (parte especial), pág. 263; Miró Cardona, op. cit., pág. 250; Soler, op. cit, pág. 309.(2)
*718A esa manera básica, únese la falsedad ideológica. Ésta existe en un acto incluso externamente verdadero, pero contiene declaraciones mendaces. Se llama “ideológica” porque el documento no es falso en sus condiciones de existencia, “sino que son falsas las ideas que en él se quieren afirmar como verdaderas”. C. Fontán Balestra, Tratado de Derecho Penal, Buenos Aires, Ed. Abeledo-Perrot, 1980, T. VII, pág. 561. Dentro de una forma jurídica correcta se introduce un relato falso. Mientras la falsedad material es perceptible por algún signo físico exterior, la falsedad ideológica no se aprecia por señas o indicios materiales. Fontán Balestra, op. cit., págs. 560-561.
En el Código Argentino la falsificación puede lograrse de cuatro maneras:
a) Haciendo un documento que tenga la apariencia de verdadero.(3)
b) Adulterando un documento verdadero.
*719c) Insertando en un documento auténtico, afirmaciones falsas.(4)
d) Suprimiendo el documento que determinaría un jui-cio verdadero.(5)
Los casos “a”, “b” y “d” responden al tipo de falsedad material; el “c” es la llamada ideológica. Soler, op. cit., pág. 371.
En Puerto Rico las acciones enunciadas en el Art. 272 del Código Penal, supra, son precisamente hacer, alterar, limitar, suprimir o destruir. Todas se refieren a la false-dad material, extrínseca o física. La idea de hacer no ofrece dificultad: se trata de la creación completa del documento. De no ser así, el hecho sólo sería una falsificación parcial, una alteración o adulteración. “Hacer” un documento será, por lo tanto, falsificar imitando los signos de autenticidad. “Alterar” será aprovechar los signos de autenticidad para referirlos a un contenido distinto. Las acciones que consisten en limitar, suprimir o destruir también responden al tipo de falsedad material. La supresión puede ser parcial y entonces se obra sobre el contenido que puede resultar inútil, por ejemplo, al hacerlo ilegible de modo que no es posible entenderlo en su sentido específico. Por último, el documento se “destruye” cuando se da fin a su existencia material total o parcialmente. Quemar, romper o borrar, son una de las tantas maneras de destruir. La doctrina y jurisprudencia ci-*720vilistas han mantenido con gran claridad y fuerza los crite-rios expresados. Véanse: Fontán Balestra, op. cit, pág. 562 et seq.; Soler, op. cit, pág. 372 et seq.; M. Ossorio y Florit, Có-digo Penal de la República Argentina: comentarios, juris-prudencia, doctrina y legislación complementaria, Buenos Aires, Ed. Universidad, 1980, pág. 435 et seq.
Dadas las expresiones que utilizó el legislador puertorri-queño, no cabe duda alguna de que estamos ante la falsedad material. Sobre la falsedad ideológica, que hoy nos negamos a introducir por fíat judicial, citamos formalmente de la doc-trina:
Junto a las demás formas de falsedad: imitación, adultera-ción, supresión, se encuentra reprimida otra que, según vimos, presenta caracteres muy particulares: la llamada false-dad ideológica. A ella se refiere el [A]rt. 293: “Será reprimido con reclusión o prisión de uno a seis años, el que insertare o hiciere insertar en un instrumento público declaraciones falsas, concernientes a un hecho que el documento deba pro-bar, de modo que pueda resultar perjuicio”.
Tales detalles muestran la verdadera naturaleza de este gé-nero de falsedades, y cuál es la razón de que la falsedad ideoló-gica solamente sea punible cuando se produce en instru-mentos públicos propiamente dichos. Ningún documento pri-vado, incluso los documentos equiparados del [A]rt. 297, se encuentra comprendido en esta disposición, sin perjuicio de que ciertas falsedades ideológicas privadas sean previstas ex-presamente y en forma excepcional, y no siempre bajo el ru-bro de la fe pública. (Énfasis suplido.) Soler, op. cit., págs. 384-386.
Y dice el mismo autor:
Ahora, poniendo en relación estas dos formas fundamen-tales de falsedad con las dos clases de documentos a que hemos hecho referencia, se comprenderá fácilmente la razón del diferente alcance de la falsificación y de la falsedad, según se trate de documento público o de documento privado: lafal-*721sedad ideológica o histórica solamente es punible en la me-dida en que vaya inserta en un documento cuyas formas sean específicamente señaladas por el derecho como indica-tivas de autenticidad, es decir, los documentos públicos, y so-lamente serán alcanzados otros documentos en la medida indispensable para garantizar ciertos bienes jurídicos, me-diante la específica incriminación de ciertas falsedades ideo-lógicas en documento privado.
Si se sancionara también para los documentos privados el deber de que su contenido sea veraz, se haría poco menos que imposible la vida civil. BINDING dice, con razón, que esto sería contrario no sólo a todo derecho, sino a toda razón. El deber de escribir siempre la verdad y solamente la verdad puede ser un deber moral pero no un deber jurídico. Para asu-mir este carácter es necesario que en consideración a la natu-raleza particular de ciertas relaciones, aquel deber sea positivamente sancionado. Como consecuencia, la falsedad ideológica en documento privado solamente es punible por ex-cepción, y no siempre en consideración a la falsedad en sí misma. (Énfasis suplido.) Soler, op. cit., pág. 353-354.
En otras palabras, la falsedad ideológica, también llamada intelectual, se prevé con carácter general únicamente para los instrumentos públicos. Bajo esta figura, el particular por sí solo no puede realizar la materialidad del hecho; quien ha de hacer la inserción es el oficial público. Miró Cardona, op. cit., pág. 251; Fontán Balestra, op. cit., pág. 571; Ossorio y Florit, op. cit., pág. 438 et seq.
El legislador puertorriqueño conocía que la falsedad ideológica no es punible cuando está contenida en un instrumento privado. Fontán Balestra, op. cit., pág. 571. No cabe la menor duda que en el caso de autos los documentos en controversia son documentos privados. Como expresamos, la falsedad ideológica en documento privado solamente es punible por excepción y requiere acción legislativa positiva, tal y como se hizo en Argentina para el caso del *722certificado médico falso.(6) “En el art. 295 se prevé el caso especial de algunos certificados médicos. La razón de ello consiste en que el certificado médico es un documento pri-vado y, no siendo punible la falsedad ideológica en esa clase de documentos, es preciso prever específicamente como fi-guras especiales todos los casos que expresamente se quiera castigar.” (Énfasis suplido.) Soler, op. cit., pág. 396. En este caso el sujeto calificado “autor del delito” es solamente mé-dico y, al tratarse de un documento privado, la consumación del delito se ocasiona con su uso. Ossorio y Florit, op. cit., pág. 442.
No existe en el Código Penal puertorriqueño delito ex-preso definido, al menos como falsificación, en términos de falsedad ideológica.
El intento de síntesis del Art. 272 del Código Penal, supra, representa desde luego un valor.(7) Sin em*723bargo, olvida el Procurador que la “intención de defraudar” se da en toda modalidad de falsedad. No existe tal cosa como la falsedad “por negligencia”. Esta intención, no obstante, está regida por las modalidades legisladas: hacer, alterar, li-mitar, suprimir o destruir, claramente referidas a la figura de la falsedad material.
En resumen, la operación intelectual de carácter lógico-jurídico nos lleva a concluir que en el caso de autos no puede configurarse el delito de falsificación. Corresponde a la Legislatura la última palabra sobre la creación de un delito de falsificación por afirmaciones falsas en documentos auténticos, públicos o privados. Aunque rechazamos una visión estática y cristalizada de nuestro ordenamiento penal, como jueces debemos cuidarnos de no apartarnos de la ley misma. No podemos eludir en el caso concreto el verdadero sentido jurídico de las palabras. Tampoco podemos atribuirle al legislador móviles que no expresó o absurdos a la luz de la técnica que deliberadamente utilizó.
Por las razones que anteceden, se expedirá el auto, se dictará sentencia que confirma la resolución recurrida y se devolverá el caso a instancia para la continuación de los procedimientos por las acusaciones pendientes y cual-quiera otra que proceda en derecho.(8)
El Juez Asociada Señor Negrón García emitió voto con-currente al cual se une el Juez Asociado Señor Rebollo Ló-pez. La Juez Asociada Señora Naveira de Rodón emitió opi-nión disidente.

 Chase Manhattan Bank y Professional Underwriters Insurance Company.


 Añade un tratadista argentino:
“La falsedad material recae en la escritura misma, y puede consistir en ha-cerla íntegramente, o en agregar o en reemplazar parte de ella (CARRARA, Pro-grama, see. 3648). En este punto, es importante marcar la diferencia entre lo que es auténtico y lo que es verdadero. La falsedad material se refiere esencialmente a la autenticidad del documento, es decir a la condición de emanado de su autor o, si se quiere, de quien aparece como tal.... Pero la pura alteración de la verdad no *718es apta para configurar una falsedad material. De lo dicho resulta que un docu-mento puede ser materialmente autentico y, a su vez falso, en cuanto a su conte-nido, del principio al fin, o puede ser completamente verídico, en cuanto al contenido y, sin embargo, no auténtico; el titular del derecho, por ejemplo, el acreedor, puede falsificar (materialmente) el documento, así como puede hacerlo un tercero. . . .” C. Fontán Balestra, Tratado de Derecho Penal, Buenos Aires, Ed. Abeledo-Perrot, 1980, T. VII, pág. 560.


 “Artículo 292
“El que hiciere en todo o en parte un documento falso o adultere uno verda-dero, de modo que pueda resultar perjuicio, será reprimido con reclusión o pri-sión de 1 a 6 años, si se tratare de un instrumento público y con prisión de 6 meses a 2 años, si se tratare de un instrumento privado.
“Si el documento falsificado o adulterado fuere de los destinados a acreditar la identidad de las personas o la titularidad del dominio o habilitación para circular de vehículos automotores, la pena será de 3 a 8 años.
“Para los efectos del párrafo anterior, están equiparados a los documentos destinados a acreditar la identidad de las personas, aquellos que a tal fin se dieren a los integrantes de las Fuerzas Armadas, de seguridad, policiales o penitencia-rias, las cédulas de identidad expedidas por autoridad pública competente, las libretas cívicas o de enrolamiento, y los pasaportes.” (Énfasis suplido y escolio omitido.) M. Ossorio y Florit, Código Penal de la República Argentina: comenta-rios, jurisprudencia, doctrina y legislación complementaria, Buenos Aires, Ed. Universidad, 1980, pág. 435.


 “Artículo 293
“Será reprimido con reclusión o prisión de 1 a 6 años, el que insertare o hiciere insertar en un instrumento público declaraciones falsas, concernientes a un hecho que el documento deba probar, de modo que pueda resultar perjui-cio .. . .” Ossorio y Florit, op. cit., pág. 438.


 “Artículo 294
“El que suprimiere o destruyere, en todo o en parte, un documento de modo que pueda resultar perjuicio, incurrirá en las penas señaladas en los artículos anteriores, en los casos respectivos.” (Énfasis suplido.) Ossorio y Florit, op. cit., pág. 440.


 “Artículo 295
“Sufrirá prisión de 1 mes a 1 año, el médico que diere por escrito un certifi-cado falso, concerniente a la existencia o inexistencia, presente o pasada, de al-guna enfermedad o lesión cuando de ello resulte perjuicio.
“La pena será de 1 a 4 años, si el falso certificado debiera tener por conse-cuencia que una persona fuera detenida en un manicomio, lazareto u otro hospital.” Ossorio y Florit, op. cit., pág. 441.


 “I. EL BIEN JURÍDICO TUTELADO. — El conjunto de delitos que nuestra ley agrupa bajo la designación de delitos contra la fe pública, ha dado lugar como pocos a un debate doctrinario ya secular, que a[ú]n no puede decirse concluido, tendiente a delimitar con exactitud técnica cuál es el bien o interés jurídico que individualiza a estas infracciones, y que permita clasificar y agrupar todas las figuras con esa exactitud alcanzada por otros capítulos de la legislación penal moderna.
“A la dificultad del problema contribuyen por igual razones históricas y teó-ricas. La falsedad, en efecto, es, como la violencia, un modo de conducta genérica-mente reprensible, capaz de conducir a los más variados delitos. Muchas son, en efecto, las figuras en las que la falsedad, en alguna de sus variadísimas formas, desempeña un papel importante. La idea misma de fraude es ineseindible de la de falsedad. Además, otras clases de hechos que nada tienen que ver con perjuicios patrimoniales, adquieren carácter delictivo cuando son cometidos mediante una falsedad.” S. Soler, Derecho Penal Argentino, Buenos Aires, Tipográfica Editora Argentina, 1956, T. V, págs. 303-304.


 Este dictamen no impide que el Ministerio Público enmiende o someta acusaciones adicionales por cualquier otro delito aplicable a los hechos de este caso.